Citation Nr: 0122507	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensable evaluation for residuals, 
fracture of the left fourth toe.
 
2.  Entitlement to an increased evaluation for residuals of a 
cold injury, left foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
cold injury, right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1981 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for residuals, fracture of the left fourth toe, 
and continued 10 percent evaluations each for residuals, cold 
injury, left and right foot.  In July 2001, the veteran 
appeared at a personal hearing before the undersigned member 
of the Board in Washington, D.C.


REMAND

During the veteran's July 2001 Central Office hearing, the 
veteran testified that her cold injuries to her left and 
right foot, as well as her left fourth toe disability, are 
more severe than contemplated by the assigned evaluations.  
The veteran testified that the VA examination conducted in 
May 2000 was inadequate and no x-rays were taken to determine 
the existence of arthritis in the feet.  The veteran 
indicated that the x-rays referred to in the May 2000 
examination were outdated.  For these reasons, it is 
contended, a new examination is necessary.  The Board notes 
that the May 2000 VA examination found mild peripheral 
neuropathy without further explanation.  In addition, the 
veteran testified that she had been treated by a private 
podiatrist, Dr. George Holmes for her toe fracture residuals 
and who diagnosed neuroma related to the service-connected 
fracture.  These treatment records are not in the veteran's 
claims file.

Therefore, further development of the medical record is 
necessary with regard to the issues.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

VA has also issued regulations implementing the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
new regulations should also be applied by the RO on remand.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  Specifically, the RO 
should obtain the treatment records of 
the veteran's private podiatrist 
identified by her in the July 2001 
Central Office hearing.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
severity of her residuals, fracture, left 
fourth toe.
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
indicated tests and studies, to include 
x-rays, should be accomplished and 
reviewed prior to the examination.  
Detailed clinical findings, including 
range of motion testing, should be 
reported in connection with the 
evaluation.  The examination report 
should include responses to each of the 
following questions:

(a) Is there objective evidence of 
malunion or nonunion of the tarsal or 
metatarsal bones of the left foot?

(b) If there is evidence of malunion or 
nonunion, is it characterized as 
moderate, moderately severe, or severe?  

(c) Is there evidence of neuroma of the 
left foot due to the service-connected 
disability?

(d) What is the range of motion of the 
veteran's left foot?

(e) Does the veteran have arthritis of 
the left foot as a result of the fracture 
of the fourth toe?

(f) Does the veteran's left foot exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(g) Does pain significantly limit 
functional ability during flare-ups or 
when the left foot is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of her residuals of cold injuries to the 
feet.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  All indicated tests and 
studies, to include x-rays and 
neurological studies, should be 
accomplished and reviewed in connection 
with the examination.  Detailed clinical 
findings, including range of motion 
testing, should be reported in connection 
with the evaluation.  The examination 
report should include responses to each 
of the following questions:

(a) Are the cold injury residuals of 
either foot manifested by arthralgia or 
other pain?

(b) Are the cold injury residuals of 
either foot manifested by numbness, or 
cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis?

(c) Are there x-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of either 
foot?

(d) Is there evidence of peripheral 
neuropathy of the feet due to the cold 
injuries?

(e) What is the range of motion of the 
veteran's left and right foot? 

(f) Does either foot exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(g) Does pain significantly limit 
functional ability during flare-ups 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups)?

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.159) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act 38 U.S.C.A. §§ 5103, 5104(a) 
(West Supp. 2001) are fully complied with 
and satisfied. 

5.  Thereafter, the RO should review the 
claims file to ensure that all the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examinations 
and required opinions are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.

6.  The RO should again review the 
record.  Consideration must be given to 
the VCAA and implementing regulations.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


